Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
O. John Benisek, Stephen Shapiro, and Maria Pycha appeal the district court’s *141order dismissing a civil complaint challenging, on several grounds, Maryland’s congressional districting plan enacted by the state legislature in 2011. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Benisek v. Mack, No. 1:13-cv-03233-JKB, 11 F.Supp.3d 516 (D.Md. Apr. 8, 2014). We deny Shapiro’s motion for oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.